DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-2 are objected to because of the following informalities:  claim 2 depends on claim 1 which recites, in part, “a course adjustment device configured to initially adjust a horizontal position or a vertical position of the template…..a fine adjustment device configured to make fine adjustments to the horizontal position or the vertical position of the locked angular position template”.  However, claim 2 recites, “wherein the coarse adjustment device is configured to initially adjust the horizontal and vertical positions of the template and the fine adjustment device performs fine horizontal and vertical positions adjustments of the template.  It appears that perhaps claim 1 should recite “a course adjustment device configured to initially adjust a horizontal position and a vertical position of the template…a fine adjustment device configured to make fine adjustments to the horizontal position and the vertical position of the locked angular position template”.  Furthermore, it is noted that claim 2 does not appear to further limit claim 1.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  in lines 7-8, it appears that “the brachytherapy template device” should be “the brachytherapy template” and has been treated as such.  Appropriate correction is required.
Claims 13-14 are objected to because of the following informalities:  see the objection for claims 1-2 above regarding the course and fine adjustments to the vertical and horizontal positions of the brachytherapy template.  Claim 13 recites “or” and dependent claim 14 recites “and”.  Appropriate correction is required.
Claim 14 should be amended to correspond to newly amended claim 13 from which it depends.  For example, “wherein adjusting the vertical and horizontal positions” should perhaps be “wherein adjusting a course horizontal position or vertical position”, etc.
Claims 19-20 are objected to because of the following informalities:  see the objection for claims 1-2 above regarding the course and fine adjustments to the vertical and horizontal positions of the brachytherapy template.  Claim 19 recites “or” and dependent claim 20 recites “and”.  Appropriate correction is required.
In claim 19, line 5 recites, “precisely adjusting a course horizontal position or vertical position of the brachytherapy template”.  It appears that perhaps this should be “adjusting a course horizontal position or vertical position of the brachytherapy template” because course positioning does not typically require “precisely adjusting”.
Claim 20 is objected to because of the following informalities:  in claim 20, line 4, after “template and” it appears that the following should be inserted: “making fine adjustments to the horizontal position or vertical position of the brachytherapy template comprises operating”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  in line 5, it appears that “of” should be inserted after “positions”.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  line 3 recites “a command” (singular) and line 4 recites “the commands” (plural).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the linear adjustment device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7-9 are rejected by virtue of their dependency on claim 6.
Claim 10 recites the limitation "the linear adjustment device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is rejected by virtue of its dependency on claim 10.
Claim 24 recites, “wherein adjusting the vertical position and the horizontal position of the brachytherapy template further comprises programmatically controlling the horizontal and vertical positions of the brachytherapy template using a controller.”  It is not certain which adjusting is being referred to, the course or fine or both course and fine adjustments.
Claim 25 is rejected by virtue of its dependency on claim 24.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20, 22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Pitman (US 2010/0268014 A1) in view of Taylor (USPN 6,547,782 B1).
With respect to claims 1-2, Pitman discloses an apparatus, comprising: a precise positioning device (56) capable of precisely positioning a template (62) at a position adjacent a treatment site of a patient, the template having a plurality of holes (108) configured to pass one or more fiducial needles and one or more radioactive source needles through the template (Figs. 1A, 1B, 7-16 & paragraphs 0025-0041).
Pitman does not specifically disclose the precise positioning device further comprising: a coarse adjustment device configured to initially adjust a horizontal position or a vertical position of the template; a rotational adjustment device that adjusts an angular position of the coarsely adjusted template relative to the treatment site of the patient and locks the angular position of the template relative to the treatment site of the patient; a fine adjustment device configured to make fine adjustments to the horizontal position or the vertical position of the locked angular position template; and a lock that locks the horizonal and vertical positions of the template after it is positioned.
	Taylor discloses a precise positioning device further comprising: a coarse adjustment device (12/142/174 - course motion manipulator) configured to initially adjust a horizontal position or a vertical position of an end effector; a rotational adjustment device (70/188 - rotational manipulator section) that adjusts an angular position of the coarsely adjusted end effector relative to the treatment site of the patient and locks the angular position of the end effector relative to the treatment site of the patient (column 7, lines 1+ - “…any lock controlling a single degree-of-freedom could be augmented by a suitable lock with auxiliary micrometer adjustment permitting fine positional adjustment after the lock is applied.”); a fine adjustment device (144 - fine motion manipulator) configured to make fine adjustments to the horizontal position or the vertical position of the locked angular end effector; and a lock that locks the horizonal and vertical positions of the end effector after it is positioned (column 2, lines 58+ - “means for selectively locking or releasing the separate degrees of freedom” & column 10, lines 66+ - “It will thus be seen that the embodiment shown supports a course-fine manipulation strategy.”).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Pitman to have the precise positioning device further comprise: a coarse adjustment device configured to initially adjust a horizontal position or a vertical position of the template; a rotational adjustment device that adjusts an angular position of the coarsely adjusted template relative to the treatment site of the patient and locks the angular position of the template relative to the treatment site of the patient; a fine adjustment device configured to make fine adjustments to the horizontal position or the vertical position of the locked angular position template; and a lock that locks the horizonal and vertical positions of the template after it is positioned, to enable precise positioning of the template, as taught by Taylor.
With respect to claim 13, Pitman discloses a method for positioning a brachytherapy template, comprising: securing a precise positioning brachytherapy template device (56) on a fixed frame of reference (table - 52); securing a brachytherapy template (62) on a distal end of the precise positioning brachytherapy template device.
Pitman does not specifically disclose adjusting a coarse horizontal position or vertical position of the brachytherapy template; adjusting and locking an angular position of the coarsely adjusted brachytherapy template relative to a treatment region of a patient; making fine adjustments to the vertical position or the horizontal position of the brachytherapy template relative to the treatment region of the patient using the precise positioning brachytherapy template device; leveling the brachytherapy template relative to the treatment region of the patient using a leveling device; and locking the brachytherapy template into a precise horizontal and vertical positions related to the treatment region of the patient.
Taylor discloses adjusting a coarse horizontal position or vertical position of an end effector (via 12/142/174 - course motion manipulator); adjusting and locking an angular position of the coarsely adjusted end effector relative to a treatment region of a patient (via 70/188 - rotational manipulator section & column 7, lines 1+ - “…any lock controlling a single degree-of-freedom could be augmented by a suitable lock with auxiliary micrometer adjustment permitting fine positional adjustment after the lock is applied.”); making fine adjustments to the vertical position or the horizontal position of the end effector relative to the treatment region of the patient using the precise positioning device (via 144 - fine motion manipulator); 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Pitman to adjust a coarse horizontal position or vertical position of the brachytherapy template device; adjust and locking an angular position of the coarsely adjusted brachytherapy template relative to a treatment region of a patient; make fine adjustments to the vertical position or the horizontal position of the brachytherapy template relative to the treatment region of the patient using the precise positioning brachytherapy template device; and lock the brachytherapy template into a precise horizontal and vertical positions related to the treatment region of the patient, as a matter of design choice, to enable precise positioning of the template, as taught by Taylor.  The positioning device of Taylor is functionally capable of performing the adjustments.
Pitman/Taylor does not specifically disclose leveling the brachytherapy template relative to the treatment region of the patient using a leveling device.  A leveling device is well known to those of ordinary skill in the art to aid in alignment.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to further rmodify Pitman/Taylor to do this, to ensure accurate positioning starting with a leveled template.
With respect to claim 19, Pitman discloses a method for treatment, comprising: providing an operating table (52) with a patient having a treatment site lying on the operating table and a precise positioning apparatus (56) attached to the operating table (via clamps - 54); attaching a brachytherapy template (62) to the precise positioning apparatus; inserting one or more fiducial needles, guided by medical imaging, through the template and locking the one or more fiducial needles; and inserting one or more brachytherapy needles through the template and into the treatment site to place one or more radioactive seeds into the treatment site (Figs. 1A, 1B, 7-16 & paragraphs 0025-0041).
Pitman does not specifically disclose precisely adjusting a coarse horizontal position or vertical position of the brachytherapy template; adjusting an angular position of the brachytherapy template relative to the treatment site using the precise positioning apparatus; locking the angular position of the brachytherapy template; making fine adjustments to the horizontal position or vertical position of the brachytherapy template; locking the horizontal and vertical positions of the brachytherapy template.
	Taylor discloses precisely adjusting a coarse horizontal position or vertical position of an end effector (via 12/142/174 - course motion manipulator); adjusting an angular position of the end effector relative to the treatment site using the precise positioning apparatus (via 70/188 - rotational manipulator section); locking the angular position of the end effector (column 7, lines 1+ - “…any lock controlling a single degree-of-freedom could be augmented by a suitable lock with auxiliary micrometer adjustment permitting fine positional adjustment after the lock is applied.”); making fine adjustments to the horizontal position or vertical position of the end effector (via 144 - fine motion manipulator); and locking the horizontal and vertical positions of the end effector (column 2, lines 58+ - “means for selectively locking or releasing the separate degrees of freedom” & column 10, lines 66+ - “It will thus be seen that the embodiment shown supports a course-fine manipulation strategy.”).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Pitman to precisely adjust a coarse horizontal position or vertical position of the brachytherapy template; adjust an angular position of the brachytherapy template relative to the treatment site using the precise positioning apparatus; lock the angular position of the brachytherapy template; make fine adjustments to the horizontal position or vertical position of the brachytherapy template; and lock the horizontal and vertical positions of the brachytherapy template, as a matter of design choice, to enable precise positioning of the template, as taught by Taylor.  The positioning device of Taylor is functionally capable of performing the adjustments.
With respect to claims 3 and 7, Pitman/Taylor discloses wherein the rotational adjustment device further comprises an angle device that is capable of changing a rotational position of the template (Taylor - column 10, lines 9+ & column 19, lines 16-32).
With respect to claims 4 and 8, Pitman/Taylor discloses wherein the lock further comprises one or more knobs (255) that lock the position of the template (Taylor - column 19, lines 16-32).
With respect to claims 5 and 9, Pitman/Taylor does not specifically disclose a leveling device configured to horizontally level the template.  A leveling device is well known to those of ordinary skill in the art to aid in alignment.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Pitman/Taylor to use a leveling device configured to horizontally level the template, to ensure accurate positioning starting with a leveled template.
With respect to claim 6, Pitman/Taylor discloses wherein the linear adjustment device further comprises an arm that changes the horizontal and vertical position of the template and a computer controller that controls the position of the arm (Taylor - column 3, lines 37-50 & column 6, lines 27+ & column 14, lines 34+).  This rejection is made to the extent the claim is understood.
With respect to claims 10-11, Pitman/Taylor discloses wherein the linear adjustment device has a motor and the rotational adjustment device has a motor and wherein the apparatus further comprises a controller connected to the motors of the linear and rotational adjustment devices that generates control signals to each of the motors of the linear and rotational adjustment devices to move the linear and rotational adjustment devices; wherein the controller further comprises a processor and a treatment plan comprising a plurality of lines of instructions wherein the processor of the controller is configured to move the linear and rotational adjustment devices based on the treatment plan (Taylor - column 3, lines 37-50 & column 14, lines 34+ & column 19, lines 16-32).  This rejection is made to the extent the claim is understood.
With respect to claim 12, Pitman discloses a fixation device (54) that secures the precise positioning device (56) to a fixed frame of reference (52).
With respect to claim 14, Pitman/Taylor discloses wherein adjusting the vertical and horizontal positions of the brachytherapy template further comprises operating a coarse adjustment component to position the brachytherapy template near the treatment region and operating a fine adjustment component to precisely position the template adjacent the treatment region (Taylor - column 2, lines 49+ & column 6, lines 27-29).
With respect to claim 15, Pitman/Taylor discloses operating an angle component to rotate the template at an angle relative to the treatment region of the patient (Taylor - column 8, lines 41+ & column 10, lines 9+).
With respect to claim 16, Pitman/Taylor discloses wherein operating the coarse and fine adjustment components further comprises programmatically controlling the position of the coarse and fine adjustment components using a controller (Taylor - column 3, lines 37-50 & column 14, lines 34+ & column 19, lines 16-32).
With respect to claim 17, Pitman/Taylor discloses wherein operating the coarse and fine adjustment components further comprises generating, by the controller using a treatment plan for the patient, a command to adjust the coarse and fine adjustment components and sending the command to a motor in each of the coarse and fine adjustment components to adjust the positions of the coarse and fine adjustment components (Taylor - column 3, lines 37-50 & column 14, lines 34+ & column 19, lines 16-32).
With respect to claim 18, Pitman discloses wherein securing the precise positioning brachytherapy template device on a fixed frame of reference further comprising securing the precise positioning brachytherapy template device (56) to an operating room table (52) on which the patient rests.
With respect to claim 20, Pitman/Taylor discloses wherein precisely adjusting the coarse position of the brachytherapy template further comprises operating a coarse adjustment component to adjust the coarse horizontal and vertical positions of the brachytherapy template and a fine adjustment component to precisely adjust the horizontal and vertical positions of the brachytherapy template at the treatment site (Taylor - column 2, lines 49+ & column 6, lines 27-29).
With respect to claim 22, Pitman/Taylor does not specifically disclose wherein precisely adjusting the positions of the brachytherapy template further comprises leveling the brachytherapy template relative to the treatment site of the patient using a leveling device.  A leveling device is well known to those of ordinary skill in the art to aid in alignment.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Pitman/Taylor to level the brachytherapy template relative to the treatment site of the patient using a leveling device, to ensure accurate positioning starting with a leveled template.
With respect to claim 24, Pitman/Taylor discloses wherein adjusting the vertical position and the horizontal position of the brachytherapy template further comprises programmatically controlling the horizontal and vertical positions of the brachytherapy template using a controller (Taylor - column 3, lines 37-50 & column 6, lines 27+ & column 14, lines 34+).
With respect to claim 25, Pitman/Taylor discloses wherein adjusting the vertical position and the horizontal position of the brachytherapy template further comprises generating, by the controller using a treatment plan for the patient, a command to adjust the vertical and horizontal positions of the brachytherapy template and sending the commands to a motor to adjust the vertical and horizontal positions of the brachytherapy template (Taylor - column 3, lines 37-50 & column 6, lines 27+ & column 14, lines 34+).
Response to Arguments
Applicant's arguments filed 9/29/2022 have been fully considered but they are not persuasive.  Applicants argue 
Taylor, however, fails to disclose or suggest the claimed precise positioning device that performs coarse adjustment to initially adjust a horizontal or vertical position of the template, that performs a angular adjustment of the template and locks the angular position of the template and performs fine adjustment of the horizontal or vertical position of the angularly locked template. Thus, this technique for the precise positioning of the template is missing from Pitman (that cannot adjust the template in this manner) and Taylor that fails to disclose this particular technique.

The Examiner respectfully disagrees.  Taylor teaches course and fine adjustments (column 2, lines 49+ & column 6, lines 27-29 & column 8, lines 10+ & 41+), including angular and rotational adjustments (column 10, lines 9+) and locking via various locks the positions (column 2, lines 58+ & column 6, lines 50 & 65+ & column 7, lines 1+ & column 8, lines 62+ & column 9, line 8 & column 10, lines 15+ & 52+ & column 19, lines 16+).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Pitman to have the precise positioning device perform coarse adjustment to initially adjust a horizontal or vertical position of the template, perform an angular adjustment of the template and lock the angular position of the template and perform fine adjustment of the horizontal or vertical position of the angularly locked template, as a matter of design choice.  The precise positioning device taught by Pitman/Taylor is functionally capable of performing these adjustments and the order performed would be a matter of design choice.  Thus, this argument is not persuasive.

Applicants argue that the system of Taylor is “a very large mechanical device as shown in Figure 1A of Taylor.”  It is noted that Taylor discloses (column 6, lines 44-45) that the base 22 can be fixed to an operating table.  Thus, this argument is not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497. The examiner can normally be reached 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



November 2, 2022